 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID PERRYMAN,                                    No. 2:19-cv-2480 JAM DB P
12                        Plaintiff,
13            v.                                         ORDER
14    DIRECTOR, CDCR, et al.,
15                        Defendants.
16

17          Plaintiff has requested an extension of time to file objections to the January 21, 2020

18   findings and recommendations and an order directing the prison to provide him with pen fillers.

19   Plaintiff states he requires an extension of time to provide the court with specific, detailed

20   evidence in support of his claims. At this juncture, plaintiff should not provide the court with

21   evidence. This court recommended that this action be dismissed for plaintiff’s failure to state any

22   claims for relief. As described in this court’s findings and recommendations, plaintiff cannot

23   state claims for relief based on his loss of property or on the way in which his appeals were

24   processed. In any objections to the findings and recommendations, plaintiff should only attempt

25   to show why his complaint does, in fact, state claims for relief under 42 U.S.C. § 1983. That said,

26   this court accepts that filing objections may require additional time and will grant the requested

27   extension of time.

28   ////
 1            With respect to plaintiff’s request for pen fillers, plaintiff states that he requires four pen

 2   fillers to complete his objections. Plaintiff does not, however, explain why this is so.

 3   Attachments to plaintiff’s filing show that the prison should be providing inmates with two pen

 4   fillers at a time and that plaintiff may exchange one pen filler each week for a new one. Because

 5   this court is recommending dismissal of this action, and out of an abundance of caution, this court

 6   will direct the Attorney General’s Office to contact the litigation coordinator at California State

 7   Prison, Sacramento (“CSP-Sac”), to determine whether plaintiff has adequate pen fillers to

 8   complete his objections.

 9            For the foregoing reasons, and good cause appearing, IT IS HEREBY ORDERED as

10   follows:

11            1. Plaintiff’s motion for an extension of time (ECF No. 7) is granted.

12            2. Plaintiff is granted sixty days from the date of this order in which to file his objections.

13            3. The Office of the California Attorney General is instructed to:

14                 a.    Contact the CSP-Sac Litigation Coordinator to determine what, if any, access

15                      plaintiff currently has to pen fillers or other writing implements.

16                 b.    Within fifteen days after the filing date of this order, file and serve a statement

17                      reflecting the findings of such inquiry, including all appropriate declarations.

18            4. The Clerk of the Court is directed to serve a copy of this order on Ms. Monica

19   Anderson, Supervising Deputy Attorney General

20   Dated: February 5, 2020
21

22

23   DLB:9
     DB/prisoner-civil rights/perr2480.36obj
24

25

26
27

28
                                                            2
